380 F.2d 380
L. C. ISBELL, Appellant,v.UNITED STATES of America, Appellee.
No. 23820.
United States Court of Appeals Fifth Circuit.
June 26, 1967.

R. B. Jones, Birmingham, Ala., for appellant.
R. Macey Taylor, Asst. U.S. Atty., Macon L. Weaver, U.S. Atty., John r. Thomas, Jr., Asst. U.S. Atty., Birmingham, Ala., for appellee.
Before GEWIN and AINSWORTH, Circuit Circuit Judges, and LYNNE, district judge.
PER CURIAM.


1
Convicted by the verdict of a jury on two counts of an indictment charging him with selling distilled spirits in violation of 26 U.S.C. 5205(a)(2), appellant insists that the trial court committed reversible error in denying his motion for a judgment of acquittal made after the government rested and renewed at the conclusion of all the evidence.


2
Since the evidence of appellant's guilt was overwhelming each of such motions was due to be overruled unless the evidence compelled the conclusion that appellant was entrapped as a matter of law.  We are of the firm opinion that it did not and that his defense of entrapment was submitted to the jury under clear instructions patterned after the criteria articulated in Kivette v. United States, 230 F.2d 749 (5th Cir. 1956).


3
Patently frivolous is appellant's contention that the trial judge abused his discretion in limiting the cross examination of an agent of the Alcohol and Tobacco Tax Division whose testimony constituted the bulk of the government's case.  No conceivable legitimate purpose could have been served by permitting the absurd questioning in which his attorney persisted.

The judgment of the district court is

4
Affirmed.